


110 HRES 1189 EH: Providing for consideration of the

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1189
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Providing for consideration of the
		  conference report to accompany the bill (H.R. 2419) to provide for the
		  continuation of agricultural programs through fiscal year 2012, and for other
		  purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider the conference report to accompany the bill
			 (H.R. 2419) to provide for the continuation of agricultural programs through
			 fiscal year 2012, and for other purposes. All points of order against the
			 conference report and against its consideration are waived. The conference
			 report shall be considered as read. The previous question shall be considered
			 as ordered on the conference report without intervening motion except (1) one
			 hour of debate equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Agriculture and (2) one motion to
			 recommit.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
